Exhibit 10 (xvii)
International Employees

Archer-Daniels-Midland Company
2009 Incentive Compensation Plan


Restricted Stock Unit Award Agreement


This Restricted Stock Unit Award Agreement (the “Agreement”) is made and entered
into as of [grant date] (the “Date of Grant”), by and between
Archer-Daniels-Midland Company, a Delaware corporation (the “Company”), and
«First_Name» «Last_Name», an employee of <<the Company>><<___________, a
subsidiary of the Company>> (the “Grantee”).  This Agreement is pursuant to the
terms of the Company’s 2009 Incentive Compensation Plan, as amended (the
“Plan”).  The applicable terms of the Plan are incorporated herein by reference,
including the definitions of capitalized terms contained in the Plan.


Section 1.                      Restricted Stock Unit Award.  The Company hereby
grants to the Grantee, on the terms and conditions hereinafter set forth, an
Award of «ResAmount» Restricted Stock Units, each such Restricted Stock Unit
representing the right to receive one share of the Company’s common stock.


Section 2.                      Rights of the Grantee.


(a)           No Shareholder Rights.  The Restricted Stock Units granted
pursuant to this Award do not entitle Grantee to any rights of a shareholder of
the Company’s common stock.  The Grantee’s rights with respect to the Restricted
Stock Units shall remain forfeitable at all times by the Grantee until
satisfaction of the vesting conditions set forth in Section 3.


(b)           Restrictions on Transfer.  The Grantee shall not be entitled to
transfer, sell, pledge, alienate, hypothecate or assign the Restricted Stock
Units or this Award, except that in the event of the Grantee’s death, the
Grantee’s estate shall be entitled to the Shares represented by the Restricted
Stock Units.  Any attempt to otherwise transfer the Restricted Stock Units or
this Award shall be void.  All rights with respect to the Restricted Stock Units
and this Award shall be available only to the Grantee during his lifetime, and
thereafter to the Grantee’s estate.


(c)            Dividend Equivalents.  As of each date that the Company pays a
cash dividend to the holders of its common stock generally, the Company shall
pay the Grantee an amount equal to the per share cash dividend paid by the
Company on its common stock on that date multiplied by the number of Restricted
Stock Units credited to the Grantee under this Award as of the related dividend
payment record date.  No such dividend equivalent payment shall be made with
respect to any Restricted Stock Units which, as of such record date, have either
been settled as provided in Section 4 or forfeited pursuant to Sections 5 or
6.  Any such payment shall be made as soon as practicable after the related
dividend payment date, but no later than the later of (i) the end of the
calendar year in which the dividend payment date occurs, or (ii) the 15th day of
the third calendar month after the dividend payment date.


Section 3.                      Vesting.  Subject to the provisions of Sections
5 and 6, the Grantee’s right to receive Shares pursuant to this Award shall vest
in full on the earliest to occur of the following (the “Vesting Date”):


(i)  
[vesting date],



(ii)  
a Change in Control of the Company (as defined in the Plan after giving effect
to the proviso regarding Code Section 409A at the end of that definition), or



(iii)  
the death of the Grantee.



 
 

--------------------------------------------------------------------------------

 
Section 4.                      Settlement of Restricted Stock Units.  Subject
to the provisions of Section 6, after any Restricted Stock Units vest pursuant
to Section 3, the Company shall cause to be issued to the Grantee, or to the
Grantee’s estate in the event of the Grantee’s death, one share of its common
stock in payment and settlement of each vested Restricted Stock Unit.  Such
issuance shall occur on or before the later of (i) the end of the calendar year
in which the Vesting Date occurs, or (ii) the 15th day of the third calendar
month after the Vesting Date, and the Grantee shall have no power to affect the
timing of such issuance.  Such issuance shall be evidenced by a stock
certificate or appropriate entry on the books of the Company or a duly
authorized transfer agent of the Company, shall be subject to the tax
withholding provisions of Section 7, and shall be in complete satisfaction of
such vested Restricted Stock Units.  If the Restricted Stock Units that vest
include a fractional Restricted Stock Unit, the Company shall round the number
of vested Restricted Stock Units to the nearest whole unit prior to issuance of
Shares as provided herein.  If the ownership of or issuance of Shares to the
Grantee as provided herein is not feasible due to applicable exchange controls,
securities or tax laws or other provisions of applicable law, as determined by
the Committee in its sole discretion, the Grantee or his legal representative
shall receive cash proceeds in an amount equal to the Fair Market Value (as of
the Vesting Date) of the Shares otherwise issuable to the Grantee, net of any
amount required to satisfy withholding tax obligations as provided in Section 7.


Section 5.                      Effect of Termination of Service.  If the
Grantee ceases to be an Employee prior to the Vesting Date other than as a
result of the Grantee’s death, Retirement or Disability, the Grantee shall
forfeit the Restricted Stock Units.  If the Grantee ceases to be an Employee as
a result of death, then the Grantee’s right to receive Shares shall fully vest
and the Company shall settle such Restricted Stock Units pursuant to Section
4.   If the Grantee ceases to be an Employee as a result of Retirement or
Disability, then subject to the forfeiture conditions of Section 6, the
Grantee’s right to receive Shares pursuant to this Award shall continue to vest
in accordance with Section 3.  Any period of common-law notice of termination of
employment or payment in lieu of common law notice of termination shall not be
considered “employment” for purposes of determining when Grantee’s employment
has terminated or when Grantee ceases to be an Employee.


Section 6.                      Forfeiture of Award and Compensation Recovery.  


(a)           Forfeiture Conditions.  Notwithstanding anything to the contrary
in this Agreement, if the Grantee ceases to be an Employee because the Grantee’s
employment is terminated for “cause” (as defined in paragraph (b) below), or if,
during the term of the Grantee’s employment with the Company and its Affiliates,
or during the period following Retirement or Disability and prior to the Vesting
Date, the Grantee breaches any non-compete or confidentiality restrictions
applicable to the Grantee (including the non-compete restriction in paragraph
(c) below), or the Grantee participates in an activity that is deemed by the
Company to be detrimental to the Company (including, without limitation,
criminal activity), (i) the Grantee shall immediately forfeit this Award and any
right to receive Shares that have not yet been issued pursuant to Section 4, and
(ii) with respect to Shares that have been issued pursuant to this Award (or the
cash value thereof paid) after the Vesting Date, either (A) the Grantee shall
return such Shares to the Company, or (B) the Grantee shall pay to the Company
in cash an amount equal to the Fair Market Value of such Shares as of the
Vesting Date (or equal to the cash value previously paid).
 
(b)           Definition of “Cause”.   For purposes of this Section 6, “cause”
shall have the meaning specified in such Grantee’s employment agreement with the
Company or an Affiliate, or, in the case the Grantee is not employed pursuant to
an employment agreement or is party to an employment agreement that does not
define the term, “cause” shall mean any of the following acts by the Grantee:
(i) embezzlement or misappropriation of corporate funds, (ii) any acts resulting
in a conviction for, or plea of guilty or nolo contendere to, a charge of
commission of a felony, (iii) misconduct resulting in injury to the Company or
any Affiliate, (iv) activities harmful to the reputation of the Company or any
Affiliate, (v) a violation of Company or Affiliate operating guidelines or
policies, (vi) willful refusal to perform, or substantial disregard of, the
duties properly assigned to the Grantee, or (vi) a violation of any contractual,
statutory or common law duty of loyalty to the Company or any Affiliate.


 
 

--------------------------------------------------------------------------------

 
(c)           Competition After Retirement or Disability.  The Restricted Stock
Units that would otherwise continue to vest after the Grantee ceases to be an
Employee due to Retirement or Disability as provided in Section 5 shall continue
to vest only if, prior to the Vesting Date, the Grantee does not engage in any
activities that compete with the business operations of the Company and its
Affiliates, including, but not limited to, working in any capacity for another
company engaged in the processing of agricultural commodities, the manufacturing
of biodiesel, ethanol, or food and feed ingredients, or the operation of grain
elevators and crop origination and transportation networks.  Prior to the
issuance of Shares, the Grantee may be required to certify to the Company and
provide such other evidence to the Company as the Company may reasonably require
that he or she has not engaged in any activities that competes with the business
operations of the Company and its Affiliates since the Grantee ceased to be an
Employee due to Retirement or Disability.


(d)           Compensation Recovery Policy.  To the extent that this Award and
any compensation associated therewith is considered “incentive-based
compensation” within the meaning and subject to the requirements of Section 10D
of the Exchange Act, this Award and any compensation associated therewith shall
be subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board or the Committee in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
Shares are then listed.  This Agreement may be unilaterally amended by the
Committee to comply with any such compensation recovery policy. 


Section 7.                      Withholding of Taxes.  The Grantee shall be
responsible for the payment of any withholding taxes upon the occurrence of any
event in connection with the Award (for example, vesting or payment) that the
Company determines may result in any domestic or foreign tax withholding
obligation, including any social security obligation.  The delivery of Shares in
settlement of Restricted Stock Units shall be conditioned upon the prior payment
by the Grantee, or the establishment of arrangements satisfactory to the Company
for the payment by the Grantee, of all such withholding tax obligations.  The
Company (or the Affiliate employing the Grantee) shall have the right to
withhold Shares subject to the Award (or cash, if settlement of the Award is
made in cash in accordance with Section 4) equal in value to the amount of such
tax withholding obligations.  The Company may permit the Grantee to arrange for
the satisfaction of the minimum amount of such tax withholding obligations by
payment of the estimated tax obligations to the Company (or the Affiliate
employing the Grantee) to the fullest extent permitted by law.  Payment may be
made by electronic funds transfer, check or authority to withhold from salary or
other amounts owed to the Grantee.  If such payment, or satisfactory payment
arrangements, are not made on a timely basis, the Company may instruct an
authorized broker to sell such number of Shares as are equal in value to the tax
withholding obligations prior to the transfer of Shares to the Grantee.


Section 8.                      Securities Law Compliance.  No Shares shall be
delivered upon the vesting of any Restricted Stock Units unless and until the
Company and/or the Grantee shall have complied with all applicable federal,
state or foreign registration, listing and/or qualification requirements and all
other requirements of law or of any regulatory agencies having jurisdiction,
unless the Committee has received evidence satisfactory to it that the Grantee
may acquire such shares pursuant to an exemption from registration under the
applicable securities laws.  Any determination in this connection by the
Committee shall be final, binding, and conclusive.  The Company reserves the
right to legend any Share certificate or book entry, conditioning sales of such
Shares upon compliance with applicable federal and state securities laws and
regulations.


 
 

--------------------------------------------------------------------------------

 
Section 9.                      Nature of the Award. The Grantee understands
that the value that may be realized, if any, from the Award is contingent, and
depends on the future market price of the Company’s common stock, among other
factors.  The Grantee further confirms his or her understanding that the Award
is intended to promote employee retention and stock ownership and to align
employees’ interests with those of shareholders, is subject to vesting
conditions and will be cancelled if vesting conditions are not satisfied.


The Grantee also understands that (i) the Plan is discretionary in nature and
may be suspended or terminated by the Company at any time; (ii) the grant of an
Award is voluntary and occasional and does not create any contractual or other
right to receive future Awards, or benefits in lieu of Awards even if Awards
have been granted repeatedly in the past;  (iii) all decisions with respect to
any future award will be at the sole discretion of the Company; (iv) his or her
participation in the Plan is voluntary; (v) the value of this Award is an
extraordinary item of compensation which is outside the scope of his or her
employment contract with his or her actual employer, if any; (vi) this Award and
past or future Awards are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;  and (vii) no claim or
entitlement to compensation or damages arises from termination of this Award or
diminution in value of this Award, and he or she irrevocably releases the
Company, and its Affiliates from any such claim that may arise.
 
Section 10.                      Administration. The Grantee understands that
the Company and its Affiliates hold certain personal information about the
Grantee, including, but not limited to, information such as his or her name,
home address, telephone number, date of birth, salary, nationality, job title,
social security number, social insurance number or other such tax identity
number and details of all Awards or other entitlement to shares of common stock
awarded, cancelled, exercised, vested, unvested or outstanding in his or her
favor (“Personal Data”).


The Grantee understands that in order for the Company to process the Grantee’s
Award and maintain a record of Shares under the Plan, the Company shall collect,
use, transfer and disclose Personal Data within the Company and among its
Affiliates electronically or otherwise, as necessary for the implementation and
administration of the Plan including, in the case of a social insurance number,
for income reporting purposes as required by law.  The Grantee further
understands that the Company may transfer Personal Data, electronically or
otherwise, to third parties, including but not limited to such third parties as
outside tax, accounting, technical and legal consultants when such third parties
are assisting the Company or its Affiliates in the implementation and
administration of the Plan.  The Grantee understands that such recipients may be
located within the jurisdiction of residence of the Grantee, or within the
United States or elsewhere and are subject to the legal requirements in those
jurisdictions.  The Grantee understands that the employees of the Company, its
Affiliates and third parties performing work related to the implementation and
administration of the Plan shall have access to the Personal Data as is
necessary to fulfill their duties related to the implementation and
administration of the Plan.  By accepting this Award, the Grantee consents, to
the fullest extent permitted by law, to the collection, use, transfer and
disclosure, electronically or otherwise, of his or her Personal Data by or to
such entities for such purposes and the Grantee accepts that this may involve
the transfer of Personal Data to a country which may not have the same level of
data protection law as the country in which this Agreement is executed.  The
Grantee confirms that if the Grantee has provided or, in the future, will
provide Personal Data concerning third parties including beneficiaries, the
Grantee has the consent of such third party to provide their Personal Data to
the Company for the same purposes.
 
 
 

--------------------------------------------------------------------------------

 
The Grantee understands that he or she may, at any time, request to review the
Personal Data and require any necessary amendments to it by contacting the
Company in writing.  As well, the Grantee may always elect to forgo
participation in the Plan or any other award program.


Section 11.                      No Rights as Employee or Consultant.  Nothing
in this Agreement or this Award shall confer upon the Grantee any right to
continue as an Employee or consultant of the Company or any Affiliate, or to
interfere in any way with the right of the Company or any Affiliate to terminate
the Grantee’s service at any time.


Section 12.                      Adjustments.  If at any time while this Award
is outstanding, the number of outstanding Shares is changed by reason of a
reorganization, recapitalization, stock split or any of the other events
described in Section 4.3 of the Plan, the number of Restricted Stock Units and
the number and kind of securities that may be issued in respect of such Units
shall be adjusted in accordance with the provisions of the Plan.


Section 13.                      Notices.  Any notice hereunder by the Grantee
shall be given to the Company in writing and such notice shall be deemed duly
given only upon receipt thereof by the Secretary of the Company at the Company’s
office at 4666 Faries Parkway, Decatur, Illinois 62526, or at such other address
as the Company may designate by notice to the Grantee.  Any notice hereunder by
the Company shall be given to the Grantee in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Grantee may
have on file with the Company.


Section 14.                      Construction.  The construction of this
Agreement is vested in the Committee, and the Committee’s construction shall be
final and conclusive.  This Agreement is subject to the provisions of the Plan,
and to all interpretations, rules and regulations which may, from time to time,
be adopted and promulgated by the Committee pursuant to the Plan.  If there is
any conflict between the provisions of this Agreement and the Plan, the
provisions of the Plan will govern.


Section 15.                       Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Illinois in
the United States of America, without giving effect to the choice of law
principles thereof.


Section 16.                      Binding Effect.  This Agreement will be binding
in all respects on the Grantee’s heirs, representatives, successors and assigns,
and on the successors and assigns of the Company.


 
GRANTEE
 
 
_____________________________________
[Name]
 
ARCHER-DANIELS-MIDLAND COMPANY
 
 
By:__________________________________
P.A. Woertz
President and Chief Executive Officer
 







fb.us.8934749.018934749.01



